163 Ga. App. 684 (1982)
294 S.E.2d 717
WALKER
v.
THE STATE.
64083.
Court of Appeals of Georgia.
Decided September 13, 1982.
Rehearing Denied October 4, 1982.
Willie C. Walker, pro se.
Hinson McAuliffe, Solicitor General, Paul C. McCommon III, Assistant Solicitor, for appellee.
SOGNIER, Judge.
Appellant was found guilty of two counts of simple battery in a bench trial. He filed this appeal prose; however, there is no transcript of the trial, no transcript prepared by recollection and no stipulation of facts as authorized by Code Ann. §§ 6-805 (g) and (i).
"There is a presumption, in the absence of a showing to the contrary, that a public official, including a trial judge, performed faithfully and lawfully the duties devolving upon him by law. [Cit.] And, an appeal with enumerations of error dependant upon consideration of evidence heard by the trial court, will  absent a transcript, be affirmed. [Cit.]." Curry v. State, 148 Ga. App. 59 (251 SE2d 86) (1978); Walker v. State, 153 Ga. App. 831 (266 SE2d 580) (1980).
We have, however, examined the record carefully and find no errors of law.
Judgment affirmed. Deen, P. J., and Pope, J., concur.